DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 13, it s is suggested to amend “oxide of Si+2 to Si+3” to - - an oxide of Si+2 to Si+3- -.
In claim 1, line 13, it is suggested to amend “and compound containing Li” to - -and a compound containing Li- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein at least part of Si constituting the silicon compound particle is present in at least one state selected from oxide of Si2+ to Si3+ containing no Li, and compound containing Li and Si2+ to Si3+.” It is not clear what is required by this limitation as the claim recites that Li has been inserted to the silicon compound particle but also that the Si constituting the silicon compound particle which has been introduced with Li has no Li? Alternatively, it is not clear if “the silicon compound particle” in lines 11-12 refers to the silicon compound particle prior being inserted with Li (i.e., silicon compound particle containing a silicon compound that contains oxygen) or after being inserted with Li (i.e., Li-inserted silicon compound particle). Clarification or amendment to the limitation is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (U.S. Patent Application Publication 2016/0111711) and further in view of Hirose (U.S. Patent Application Publication 2016/0254525).
	Regarding claim 1, Yoshikawa teaches a method for producing a negative electrode active material having a silicon compound particle (i.e., silicon-contained material) in which Li is inserted (i.e., silicon-contained material can be doped with lithium) by stirring (i.e., mixing) and heating the components (paragraph [0055]). Further, Yoshikawa teaches the amount of doped lithium preferably ranges from 5 to 30% (paragraph [0055]) suggesting some of the silicon compound particle has no Li (i.e,. 70 to 95%) and some has Li (i.e., 5 to 30%). Yoshikawa teaches SiOx (0.9≤x≤1.6) is in the silicon compound particle (i.e., silicon-contained material) (paragraph [0009]-[0010]) which encompass a silicon compound particle from oxide of Si2+ (see calculation below).
Oxygen is known to have an oxidation number of -21.
If x=1, SiOx = SiO
SiO = 0
(x)Si + (-2)O = 0
xSi = 2 = Si2+
	Yoshikawa does explicitly articulate the specifics of a compound containing Li and Si2+ to Si3+. 
	Hirose, directed to a negative electrode active material (title), teaches silicon as a negative electrode active material is used to improve battery capacity (paragraph [0009]) and admits with prior art (i.e., patent literature 6, for example) that is known to use a SiOx (0.8≤x≤1.5) (same as Yoshikawa) and further include lithium in the SiOx (i.e., metal oxide) to improve battery loading characteristics (i.e., patent literature 8, for example) (paragraphs [0019]-[0021]). Example of the compound containing Li is Li2Si2O3 (paragraph [0045]) which encompass a compound with Si2+(see calculation below).
Oxygen is known to have an oxidation number of -21.
Lithium is know to have an oxidation number of +12.
Li2Si2O3 = 0
2(+1)Li + 2(x)Si + 3(-2)O = 0
2Li + 2xSi +(-6)O = 0
2xSi = 6 – 2
xSi = 2 = Si2+
	Yoshikawa provides the guidance of a negative electrode active material of SiOx (0.9≤x≤1.6) where lithium is inserted whereas Hirose teaches is know to use a negative electrode active material SiOx (0.8≤x≤1.5) (same as Yoshikawa) and further to insert lithium in the SiOx (i.e., metal oxide) to form Li2Si2O3 and improve battery loading characteristics. 
	It would therefore be apparent to one of ordinary skill in the art to expect Li2Si2O3 to be formed when inserting lithium in the silicon compound particle of Yoshikawa and such would to improve battery loading characteristics. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirose (U.S. Patent Application Publication 2011/0159368). Hirose teaches a silicon compound particle SiOy (0.5≤y≤1.8) for a negative electrode active material (abstract) having a valence number of Si2+ to Si3+ (paragraph [0085]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://melscience.com/US-en/articles/oxygen-and-degrees-its-oxidation/
        2 https://www.britannica.com/science/lithium-chemical-element